


EXHIBIT 10.7


FIRST AMENDMENT TO SERVICES AGREEMENT
This FIRST AMENDMENT TO SERVICES AGREEMENT (“Amendment”) is entered into on
December 31, 2011, but effective as of July 19, 2011, by and between OILTANKING
PARTNERS, L.P., a Delaware limited partnership (the “Partnership”), OTLP GP,
LLC, a Delaware limited liability company and the general partner of the
Partnership (the “General Partner”), OILTANKING BEAUMONT SPECIALTY PRODUCTS,
LLC, a Texas limited liability company (“Specialty Products”), and OILTANKING
NORTH AMERICA, LLC, a Delaware limited liability company (“OTNA”). The
above-named entities are sometimes referred to in this Amendment each as a
“Party” and collectively as the “Parties.”
R E C I T A L S:
1.    The Parties have heretofore entered into that certain Services Agreement,
dated and effective as of July 19, 2011 (the “Services Agreement”), which among
other things, evidences the Parties’ agreement with respect to (i) the amount to
be paid by the Partnership for certain selling, general, administrative and
operating services to be performed by OTNA and its affiliates as well as direct
expenses incurred by OTNA and its affiliates for and on behalf of the
Partnership and its subsidiaries and (ii) certain indemnification obligations
regarding such services.
2.    The Parties desire to amend the Services Agreement to, among other things,
modify the reimbursement provisions for certain expenditures that OTNA incurs or
payments that OTNA makes on behalf of the Partnership and its subsidiaries, and
to provide for the payment to OTNA of a fixed fee for services that were
previously reimbursable subject to the SG&A Expenses Limit (as defined in the
Services Agreement).
In consideration of the agreements contained herein, and for other good and
valuable consideration, the Parties hereby amend the Services Agreement as
follows:
ARTICLE I
DEFINED TERMS


1.1    Defined Terms. All capitalized terms which are used but not defined in
this Amendment shall have meanings assigned to such terms in the Services
Agreement.


ARTICLE II
AMENDMENTS TO THE SERVICES AGREEMENT


2.1    The Services Agreement is hereby amended as follows:


(a)The definition of “SG&A Expenses Limit” in Article 1 of the Services
Agreement is hereby deleted in its entirety and replaced with the following:


“SG&A Fee” has the meaning given such term in Section 2.1(d).
(b)The definition of “SP SG&A Expenses Limit” in Article 1 of the Services
Agreement is hereby deleted in its entirety and replaced with the following:


“SP SG&A Fee” has the meaning given such term in Section 2.1(d).
(c)The definition of “Terminated Service” in Article 1 of the Services Agreement
is hereby deleted in its entirety.

1

--------------------------------------------------------------------------------




(d)Section 2.1(a) of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“(a)    OTNA agrees to provide the Partnership Entities and Specialty Products
with certain selling, general, administrative and operating services necessary
to run the business of the Partnership Group (the “Business”) and the business
of Specialty Products (the “SP Business”), including those services set forth in
Schedule A and Schedule B (collectively, the “Services”). The Services shall be
substantially similar in nature and quality to the services of each such type
previously provided by Oiltanking Holding Americas, Inc., a Delaware corporation
(“OTA”), in connection with its management and operation of the Business and the
SP Business prior to OTA’s acquisition by the Partnership.”
(e)Section 2.1(c) of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“(c)    [Intentionally omitted.]”
(f)Section 2.1(d) of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“(d)    Subject to the provisions of this Section 2.1(d), OTNA shall be entitled
to compensation for the Services listed in Schedule A (except as set
specifically set forth in Schedule A) (i) from the Partnership Group equal to a
fee of $14.5 million per year, payable in equal monthly installments (the “SG&A
Fee”) and (ii) from Specialty Products equal to a fee of $365,000 per year
payable in equal monthly installments (the “SP SG&A Fee”). Also subject to the
provisions of this Section 2.1(d), OTNA shall be entitled to reimbursement from
Specialty Products for all cash expenses and expenditures that OTNA incurs or
payments OTNA makes on behalf of Specialty Products for OTNA-sourced operator
services only (i.e., not including third-party operators), estimated at $285,000
per year (the “SP Operator Expenses,” which is not an absolute limit). The SG&A
Fee, the SP SG&A Fee and the SP Operator Expenses (each an “Expenses Amount” and
collectively, the “Expenses Amounts”) shall each be subject to adjustment as
follows:
(i)Beginning January 1, 2013 and continuing on January 1 of each year
thereafter, each Expenses Amount shall be increased by the percentage increase,
if any, in the Consumer Price Index — All Urban Consumers, U.S. City Average,
Not Seasonally Adjusted (the “CPI”). The base index (“Base CPI”) shall be the
published CPI as of the month of Effective Date, which shall be compared with
the first or subsequent anniversary date indices (each, a “Final CPI”). The
percentage change will be calculated to the third decimal place and applied to
such Expenses Amount to determine the adjustments to the Expenses Amount in
accordance with the following formula:


Final CPI - Base CPI x Expenses Amount = Adjustment Amount
Base CPI
If the product of the foregoing formula is negative, there shall be no
adjustment to the given Expenses Amount. In the event that the CPI is no longer
kept or published, OTNA shall establish an alternative method of adjusting the
Expenses Amounts based on a then currently published inflation index.
(ii)If after the Closing Date, the Partnership Group or Specialty Products
completes any acquisition of assets or businesses or the business of the
Partnership Group or Specialty Products otherwise expands, then the Expenses
Amounts shall be appropriately increased, as applicable, in order to account for
adjustments in the nature and extent of the Services provided by OTNA to the
Partnership Entities and Specialty Products, with any

2

--------------------------------------------------------------------------------




such increases in the Expenses Amounts to be subject to the prior approval of
the Conflicts Committee. Any issues that the Parties are not able to resolve
pursuant to the foregoing sentence shall be resolved in accordance with Section
6.12.


(iii)Beginning on the third anniversary of the term of this Agreement, the
Parties will meet at least annually on or about October 31 to review the scope
of the Services, the standards of performance, performance metrics and activity
levels and, if applicable, any adjustments to the Expenses Amounts. The Parties
will use their good-faith efforts to resolve any issues concerning Service
standards, performance metrics or changes in the Expenses Amounts, with any
increase or decrease in the Expenses Amounts to be subject to the prior approval
of the Conflicts Committee. Any issues that the Parties are not able to resolve
pursuant to the foregoing sentence shall be resolved in accordance with Section
6.12.


The SG&A Fee and the SP SG&A Fee are separate and apart from and do not include
reimbursement for direct costs and expenses incurred by OTNA to provide the
Services listed in Schedule B, publicly traded partnership expenses of the
Partnership Group as provided in Section 2.2 or for insurance reimbursements as
provided in Section 2.3.”
(g)Section 2.2 of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“2.2    Reimbursement for Publicly Traded Partnership Expenses. The Partnership
Entities hereby agree to reimburse OTNA for all expenses and expenditures that
OTNA incurs or payments that it makes as a result of the Partnership becoming a
publicly traded partnership, including (but not limited to) expenses associated
with annual and quarterly reporting; tax return and Schedule K-1 preparation and
distribution expenses; Sarbanes-Oxley compliance expenses; expenses associated
with listing on the New York Stock Exchange; independent auditor fees; legal
fees; investor relation expenses; and registrar and transfer agent fees. The
obligation of the Partnership Entities to reimburse OTNA pursuant to this
Section 2.2 shall not be subject to any monetary limitation, and it shall be
paid separate and apart from the SG&A Fee and the SP SG&A Fee set forth in
Section 2.1.”
(h)Section 2.3 of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“2.3    Reimbursement for Insurance. The Partnership Entities hereby agree to
reimburse OTNA for all expenses that OTNA incurs or payments that it makes on
behalf of the Partnership Entities for insurance coverage with respect to the
Business; provided, however, that expenses attributable to insurance coverage
that relates to Services listed in Schedule A, such as health insurance and
workers’ compensation insurance, are accounted for in and covered by the SG&A
Fee and the SP SG&A Fee. The obligation of the Partnership Entities to reimburse
OTNA pursuant to this Section 2.3 shall not be subject to any monetary
limitation, and it shall be paid separate and apart from the SG&A Fee and the SP
SG&A Fee set forth in Section 2.1.”
(i)Section 2.6 of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


“2.6    Payments. On or before the first business day of each month, OTNA shall
send separate invoices to the Partnership and to Specialty Products for (i) an
amount equal to 1/12th of the annual SG&A Fee and the SP SG&A Fee and (ii) those
amounts of money associated with all expenses or expenditures estimated by OTNA
to be incurred or payments estimated by OTNA to be made by OTNA during the given
month that are to be reimbursed by the Partnership Entities and Specialty
Products, respectively, and pursuant to Sections 2.1, 2.2 and 2.3 hereof (each,
an “Estimate Invoice”). Subject to Section 2.7, the Partnership Entities and
Specialty Products shall pay or cause to be paid each Estimate Invoice within
thirty (30) days after the date of the Estimate Invoice. Any Estimate Invoice
that is not paid within such thirty (30) day period shall be subject to late
charges, calculated based on a rate per annum equal to the ‘prime rate’ as set
forth from time to time in The Wall Street

3

--------------------------------------------------------------------------------




Journal, Eastern Edition,‘Money Rates’ column (or the maximum legal rate,
whichever is lower), for each month or portion thereof that the statement is
overdue. The Estimate Invoices shall be “trued up” within ten (10) days of the
end of each quarter based on the actual amount of the expenses, expenditures or
payments in respect of which estimates were made in the immediately preceding
quarter, and OTNA will deliver to the Partnership Entities and Specialty
Products revised invoices (each, a “True Up Invoice”) reflecting any adjustments
to the Estimate Invoices. The Partnership Entities and Specialty Products shall
each pay or cause to be paid any amount set forth in a True Up Invoice that is
in OTNA’s favor (a “Shortfall Amount”) within ten (10) days after the date of
the True Up Invoice. Any Shortfall Amount that is not paid within such
ten-(10)-day period shall be subject to late charges, calculated based on a rate
per annum equal to the ‘prime rate’ as set forth from time to time in The Wall
Street Journal, Eastern Edition, ‘Money Rates’ column (or the maximum legal
rate, whichever is lower), for each month or portion thereof that the statement
is overdue. OTNA shall credit against the next Estimate Invoice any amount set
forth in a True Up Invoice that is in the Partnership Entities’ or Specialty
Products’ favor.”
(j)Section 3.2 of the Services Agreement is hereby revised and amended in its
entirety to read as follows:


(k)“3.2    [Intentionally Omitted.]”


(l)Schedule A to the Services Agreement is hereby amended and restated in its
entirety as set forth in Schedule A attached hereto.


(m)Schedule B to the Services Agreement is hereby amended and restated in its
entirety as set forth in Schedule B attached hereto.


ARTICLE III
MISCELLANEOUS


3.1    Binding Effect. This Amendment shall bind and inure to the benefit of and
be enforceable by the Parties hereto and their respective successors and
permitted assigns.


3.2    No Third Party Beneficiaries. Except as otherwise provided, this
Amendment is for the sole benefit of the Parties and their successors and
permitted assigns, and nothing herein expressed or implied shall give or be
construed to give to any Person, other than the Parties and their successors and
permitted assigns, any legal or equitable rights hereunder, whether as
third-party beneficiaries or otherwise.


3.3    Amendments. No amendment to this Amendment shall be effective unless it
is in writing and signed by each Party hereto.


3.4    Further Assurances. The Parties agree to execute such additional
instruments, agreements and documents and to take such other actions, as may be
necessary to effect the purposes of this Amendment.


3.5    Counterparts. This Amendment may be executed in two or more counterparts,
and by facsimile, each of which shall be deemed to be an original, but all of
which shall constitute one and the same agreement.


3.6    Severability. If any term or other provision of this Amendment is
invalid, illegal or incapable of being enforced by any applicable rule of law or
public policy, all other conditions and provisions of this Amendment shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties hereto
shall negotiate in good faith to modify this Amendment so as to effect the
original intent of the Parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.





4

--------------------------------------------------------------------------------




3.7    Governing Law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS,
INCLUDING VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF TEXAS
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE WHICH WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER STATE.


3.8    Effect of Amendment. This Amendment only amends the Services Agreement as
specifically provided herein and all other provisions of the Services Agreement
are hereby ratified and confirmed and shall remain in full force and effect.


[Signature page follows]

5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the day
and year first above written.
 
 
OILTANKING PARTNERS, L.P.
By: OTLP GP, LLC, its General Partner 
 
 
 
 
 
 
By:
/s/ Carlin Conner
 
 
Name:
Carlin Conner
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Kenneth Owen
 
 
Name:
Kenneth Owen
 
 
Title:
Administrative Representative



 
 
OILTANKING NORTH AMERICA, LLC


 
 
 
 
 
 
By:
/s/ Carlin Conner
 
 
Name:
Carlin Conner
 
 
Title:
President & Chief Executive Officer
 
 
 
 
 
 
By:
/s/ Donna Hymel
 
 
Name:
Donna Hymel
 
 
Title:
Administrative Representative



 
 
OTLP GP, LLC
 
 
 
 
 
 
By:
/s/ Carlin Conner
 
 
Name:
Carlin Conner
 
 
Title:
President & Chief Executive Officer



 
 
OILTANKING BEAUMONT SPECIALTY PRODUCTS, LLC


 
 
 
 
 
 
By:
/s/ Carlin Conner
 
 
Name:
Carlin Conner
 
 
Title:
President & Chief Executive Officer





















(Signature Page to First Amendment to the Services Agreement)

6

--------------------------------------------------------------------------------




SCHEDULE A
Services Included within the SG&A Fee
and the SP SG&A Fee


1)    executive officer compensation and related expenses,
2)
investor relations (provided that the SG&A Fee and the SP SG&A Fee shall not
include, and shall be paid separate and apart from, reimbursement of expenses
for investor relations services that are to be reimbursed pursuant to Section
2.2),

3)    sales and marketing,
4)
corporate legal for support of existing assets of the Partnership Group and
Specialty Products for support of existing assets of the Partnership Group and
Specialty Products,

5)
accounting (provided that the SG&A Fee and the SP SG&A Fee shall not include,
and shall be paid separate and apart from, reimbursement of expenses for
accounting services that are to be reimbursed pursuant to Section 2.2),

6)    treasury and cash management,
7)    creditor management and collections,
8)    internal audit,
9)
tax reporting and administration for support of existing assets of the
Partnership Group and Specialty Products,

10)    insurance administration and claims processing,
11)    risk management,
12)
health, safety, security and environmental affairs for support of existing
assets of the Partnership Group and Specialty Products,

13)
human resources management for support of existing assets of the Partnership
Group and Specialty Products,

14)    payroll administration,
15)    internal training,
16)
engineering services for support of existing assets of the Partnership Group and
Specialty Products,

17)
Enterprise Resource Planning for support of existing assets of the Partnership
Group and Specialty Products, and

18)
information technology for support of existing assets of the Partnership Group
and Specialty Products.


7

--------------------------------------------------------------------------------




SCHEDULE B
Services to be Reimbursed
1)    operations,
2)    maintenance and repair,
3)    inventory management,
4)    facilities management,
5)
services of third party consultants and advisers, and



6)    services and business development for support of new or expansion
projects.







8